Military pay; wrongful discharge. — This case has been before the court on several occasions (see 174 Ct. Cl. 899, 357 F. 2d 949; 188 Ct. Cl. 512, 412 F. 2d 862; 190 Ct. Cl. 943). On June 15, 1973, the court issued the following order.
“This case comes before the court on plaintiff’s motions, filed March 5,1973, under Rule 152, etc.; filed March 5,1973, to be allowed to amend petition (re Board for the Correction of Naval Record); filed March 5,1973, to be allowed to amend petition (re order of United States District Court for Massachusetts) ; and, filed March 14,1973, to be allowed to further amend petition. Upon consideration thereof, together with defendant’s opposition thereto, without oral argument, the court denies all the motions. As to the claim with respect to the amount paid to the Insurance Company the court views *1093this claim as separate and distinct from tlie claim asserted in No. 489-54 in this court.
“it is therefore ordered that all of the aforementioned motions of the plaintiff be and the same are denied with such denial to be without prejudice to plaintiff’s instituting a new action, either in this court or in the District Court, if so advised, to recover from the defendant the sum paid to Standard Accident Insurance Company in February, 1973.”
BY THE COURT
(Sgd) WILSON CoWEN Chief Judge
Plaintiff’s motion for rehearing filed June 22, 1973 was denied October 17,1973.